Citation Nr: 1127292	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-09 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), also claimed as personal assault. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a neck injury.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back injury.

4.  Entitlement to a compensable disability rating for residuals of stress fracture, left fibula.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1959 to February 1960

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The claim was previously before the Board in August 2009 and was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives, and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  There is no competent diagnosis of an acquired psychiatric disorder, to include PTSD, and no credible supporting evidence that a stressor, which might lead to PTSD, occurred during service.  

2.  Claims for back and neck disabilities were denied by rating decision in November 1987 and the Veteran did not appeal.  A request to reopen the claims was denied by rating decision in April 2003, and the Veteran did not appeal. 

3.  Evidence added to the record since the April 2003 rating decision is not material to the issue of service connection for back and neck disabilities and does not raise a reasonable possibility of substantiating the claims.  

4.  Throughout the rating period on appeal, the Veteran's service-connected residuals of stress fracture, left fibula, has not been manifested by nonunion or malunion of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The April 2003 decision denying service connection for back and neck disabilities is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

3.  Evidence received since the final April 2003 rating decision is not new and material to the issue of service connection for a neck disability, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  Evidence received since the final April 2003 rating decision is not new and material to the issue of service connection for a back disability, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for a compensable disability rating for residuals of stress fracture, left fibula, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, §§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Code 5262 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is seeking to reopen previously denied claims for service connection for back and neck injuries.  In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letters dated in December 2004 and March 2005, which substantially complied with the notice requirements.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is seeking a compensable rating for service-connected residuals of a stress fracture of the left fibula.  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was provided by letter dated in August 2009, which substantially complied with the notice requirements for increased ratings claims.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  The Board notes that no VA examination was conducted to obtain an opinion as to the etiology and severity of the Veteran's claimed PTSD and back and neck disabilities.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is no indication that the appellant has a psychiatric disorder, to include PTSD, which may be associated with military service.  The medical evidence does not show that he has ever been diagnosed with PTSD, and there is no evidence to substantiate his claimed in-service stressor.  Therefore, VA was not required to conduct an examination.  With regard to the claims to reopen, VA was not required to conduct an examination because, as discussed below, no new and material evidence has been presented or secured.  38 C.F.R. § 3.159(c)(4).  

All known and available records relevant to the issues decided herein have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran does not claim, and the evidence does not establish, that he engaged in combat with the enemy or that he was ever in fear of hostile military or terrorist activity.  Rather, he alleges that his PTSD arises from a personal assault he suffered in service when he was knocked to the floor by a fellow service member, injuring his back, neck, and leg as he fell.  He reports that he has "dwelled on" this incident for more than 40 years and that this anxiety is responsible for symptoms such as overeating, lack of respect for authority, and inability to maintain employment.

The Veteran's service treatment records show that he was treated in December 1959, when he complained of trouble with his left leg when running.  An x-ray indicated a stress fracture in the proximal third of his left fibula, which was attributed to "impact trauma due to continuous marching and drilling," and he was discharged to light duty.  It was also noted that the Veteran experienced enuresis.  A February 1960 x-ray revealed a recent stress fracture of the proximal third of the fibula, which was healing.  He experienced enuresis continuously throughout this period of treatment.  

The Veteran's service personnel records show that he was separated from the U.S. Marine Corps because of unsuitability.  The report of his separation physical examination indicates an abnormal neurologic examination which was not further explained.  

The claims file contains VA outpatient treatment records dated between June 1992 and October 1993, which do not show that the Veteran was ever diagnosed with any psychiatric disorder.  The evidence also includes treatment records from the Oregon Department of Corrections dated between October 1995 and July 2010, which show no diagnosis of or treatment for any psychiatric disorder.  

After carefully reviewing the relevant evidence, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  There is no medical evidence establishing that the Veteran has been diagnosed with PTSD nor any other psychological disorder in service or afterward.  Without evidence of a current disability, there is no basis for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In addition, there is no credible evidence that a stressful event sufficient to cause PTSD actually occurred in service.  Although the claims file contains a number of statements from the Veteran describing the assault, there is nothing to corroborate his account of the event.  He did not report the alleged assault when it happened, and he has offered no evidence to support his claim, such as statements from friends or family members.  The Veteran suggests that it is the responsibility of VA to provide him with the names of every member of his former military unit who might have witnessed the alleged assault.  Such investigation is beyond the scope of VA's duty to assist the Veteran in substantiating his claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (noting that VA's duty to assist is not "a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.").

Thus, as there is no evidence that the Veteran has an acquired psychiatric disorder, to include PTSD, which began in service, and he has failed to produce credible supporting evidence that the claimed in-service stressor actually occurred, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for PTSD.  The appeal is denied.  

New and Material Evidence

The Veteran is seeking service connection for back and neck disabilities which he contends began in service when he was assaulted and knocked to the floor by a fellow service member.  

The appellant's original claim for service connection for back and neck disabilities was denied by a rating decision in November 1987, because the evidence did not establish that a chronic back or neck injury began or worsened during service.  He was notified of the decision and his right to appeal.  He did not file an appeal, and the decision became final at the end of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An attempt to reopen the claims was denied by rating decision in April 2003, and the Veteran did not appeal.  That decision is also final.  Consequently, the Veteran's claims for service connection for back and neck disabilities can only be reopened if new and material evidence has been submitted since the last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The evidence of record at the time of the April 2003 decision consisted of the Veteran's service treatment records and service personnel records.  Relevant evidence that has been associated with the claims folder since that rating decision includes private treatment records showing that the Veteran underwent neck surgery in 1978, private radiology reports dated in February 1997 and June 2001, and numerous statements from the Veteran.  

After carefully reviewing the relevant evidence, the Board concludes that the Veteran's claim for service connection for back and neck disabilities cannot be reopened.  The Veteran's 1987 claim for service connection was denied because there was no evidence that the claimed conditions were related to his service.  New and material evidence in this case would be evidence showing that the Veteran's claimed conditions began or worsened in service or were otherwise related to an in-service event.  While the evidence is new in that it was not previously considered by the RO, it is not material to the issue of service connection because it does not discuss the etiology of the Veteran's claimed disabilities.  As evidence that is both new and material has not been submitted, the claims may not be reopened.

Increased Rating for Fractured Left Tibia

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is seeking a compensable rating for service-connected residuals of a stress fracture of the left fibula.  Service connection was granted effective from April 1987, and a noncompensable rating has been in effect since that time.  The Veteran contends that his left leg disability warrants a higher rating.  Specifically, he reports that he can barely walk and that he uses a walker and a wheelchair.  

The Veteran was afforded a VA examination of his left leg in June 2005.  He reported taking ibuprofen for his knee pain.  He was able to sit for 30 minutes, stand for 10 minutes, or walk for 20 minutes before having knee pain.  The examiner noted that the Veteran had a recent history of falls.  He had no history of surgery and used no devices for his lower extremity.  On examination, there was bilateral edema of the feet and ankles.  Range of motion of the knees was from 0 to 90 degrees bilaterally and not limited by pain.  There was negative anterior and posterior drawer, negative Lachman's, negative McMurray's bilaterally; however, there was ligamental laxity of the left lateral collateral ligament and medial collateral ligament.  The Veteran had weakness in the muscle of the left lower extremity, 4/5 compared to 5/5 on the right.  There was decreased sensation to light touch in both feet distally due to diabetic neuropathy.  There was a left anterior tibial tuberosity deformity which was nontender.  The examiner reviewed x-rays which showed a fracture of the proximal left fibula approximately 12 cm distally from the knee joint.  There was good callous formation and no true deformity otherwise.  The examiner noted some subpatellar osteophytes.  The examiner diagnosed status post fracture of left fibula, healed and degenerative joint disease of the left knee.  He concluded that there was no residual from the Veteran's left fibular fracture, which was well healed and united.  He opined that the majority of the Veteran's left knee complaints relate directly to his left knee and ligatmentous instability, which were not related to his stress fracture.  

The claims file contains treatment records from the Oregon Department of Corrections dated between October 1995 and July 2010, which reflect that the Veteran primarily used a wheelchair until July 2010, when he was noted to be using a walker and "doing a lot of walking."  A radiology report of June 2005 indicates that mild degenerative joint disease of the left knee was diagnosed.  The Veteran was noted to complain of pain in his knee.  In September 2008, the Veteran requested a brace to stabilize his left knee.  He was diagnosed with probable ruptured cruciate ligaments of the left knee.  

The Veteran's service-connected residuals of a left fibula fracture have been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  Under this DC, malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5262.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Applying the rating criteria to the evidence, the Board concludes that a compensable rating is not warranted for residuals of left fibula fracture.  There is no evidence of any malunion of the tibia or fibula to warrant a compensable rating.  The medical evidence reflects that the service-connected stress fracture is well-healed and does not produce any deformity or other disability.  The Veteran's complaints of pain and difficulty walking are shown to be due to a knee disability for which service connection has not been granted; the examiner specifically commented that the Veteran's complaints were not related to his service-connected disability.  Accordingly, a compensable rating for residuals of left fibula fracture is denied. 


ORDER

Service connection for PTSD is denied. 

New and material evidence has not been received to reopen a claim for service connection for a neck disability, and the claim is not reopened.

New and material evidence has not been received to reopen a claim for service connection for a back disability, and the claim is not reopened.

A compensable disability rating for service-connected residuals of stress fracture, left fibula, is denied. 




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


